Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 1 of 32
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 31, 2021
                                                                              Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       DANIEL MORRIS                   § CIVIL ACTION NO.
       SANDERS (TDCJ–CID               § 4:19-cv-04079
       #02044542),                     §
              Petitioner,              §
                                       §
                                       §
           vs.                         § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       BOBBY LUMPKIN,                  §
            Respondent.                §

                 MEMORANDUM AND OPINION ON DISMISSAL
           The motion for summary judgment by Respondent Bobby
       Lumpkin is granted. Dkt 11. The motion by Petitioner Daniel
       Morris Sanders for partial summary judgment is denied. Dkt 17.
           The petition for a writ of habeas corpus brought by Sanders is
       dismissed with prejudice. Dkt 1. This dismissal resolves several
       other pending motions. See Dkts 13, 15, 16.
                1. Background
           A jury found Sanders guilty in November 2015 in Cause
       Number 1438488 before the 184th Judicial District Court of
       Harris County, Texas. The First Court of Appeals summarized
       the pertinent factual background (with use of pseudonyms for
       the victim and family members) as follows:
                Tara’s mother is Daphne White. Her father is
                Sanders. White and Sanders were dating when
                Tara was born and separated when Tara was
                almost one year old. Growing up, Tara mostly
                lived with her maternal grandmother . . . and
                occasionally lived with her mother. Tara never
                lived with Sanders and did not have a close
                relationship with him.
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 2 of 32




                 At the beginning of Tara’s freshman year of
                 high school, Sanders and White reunited and
                 began living together. Tara remained living with
                 her grandmother, but she visited her parents
                 during the weekends and holidays, including
                 Christmas break of 2013. During this visit,
                 Sanders sexually assaulted Tara twice, once
                 before Christmas and once between Christmas
                 and New Year’s.
                 At the end of the break, Tara returned to her
                 grandmother and eventually told her what had
                 happened. Tara’s grandmother took her to the
                 police station, where Tara provided a statement,
                 and then to the Children’s Assessment Center,
                 where Tara received a medical examination
                 from Dr. Marcella Donaruma, a child-abuse
                 pediatrician. Dr. Donaruma found that Tara’s
                 hymen had been “broken” and “torn” and that
                 Tara’s injury was “consistent” with her account
                 of the assault because the injury indicated that
                 there had been “blunt force penetrating trauma
                 to her vagina.”
       Sanders v State, 2017 WL 2806785, *1–2 (Tex App—Houston [1st
       Dist] pet refd) (unpublished).
            The associated testimony and evidence were of their nature
       graphic. The jury heard evidence that Sanders sexually assaulted
       his biological daughter, Tara, on the 21st and 28th of December
       in 2013. Tara testified that she was then sixteen years of age and
       described the events in stark terms. Dkt 12-12 at 17–51. The
       latter date was more severe, involving forcible penetration after
       Sanders induced her to smoke marijuana.
            Shortly after, Tara told what had happened to her
       grandmother and a female youth minister. Her grandmother
       testified. See id at 92–115. This resulted in investigation by the
       Houston Police Department. Officer Randall Kelley is an officer
       with the Houston Police Department, Child Sexual Abuse Unit,
       Special Victims Division. He was the investigating officer, and he
       testified on the details of his investigation, including his ultimate




                                        2
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 3 of 32




       decision that charges be filed against Sanders. Id at 125–39. Susan
       Odhiambo is an employee at the Children’s Assessment Center,
       and she testified on the forensic interview she conducted with
       Tara. Id at 146–57. Tara was also seen shortly thereafter for
       medical examination by Dr Donaruma. She testified to observing
       trauma, including that as described in the appellate opinion
       above. Dkt 12-13 at 13–39.
            Five other witnesses who spent considerable time at the
       house over that Christmas break also testified as to what they
       observed about interactions by Sanders with Tara during that
       time. See Dkt 12-13 at 104–17 (mother); id at 75–83 (half-
       brother); id at 146–51 (cousin); id at 50–57 (godmother); id at 90–
       98 (mother’s godson). And Sanders testified in his own defense.
       Id at 159–72.
            Upon conviction by the jury, Sanders elected to have the trial
       court assess punishment. As part of that proceeding, he pleaded
       “true” to prior convictions of (1) felony violation of a protective
       order, (2) felony attempted violation of a protective order; (3) two
       misdemeanor violations of a protective order, (4) felony burglary
       of a habitation, (5) felony theft from a person, (6) misdemeanor
       assault on a family member, and (7) misdemeanor possession of
       marijuana. Dkt 12-16 at 45–46. The trial court sentenced him to
       sixty-five years in prison. Dkt 12-36 at 207.
            Sanders appealed, asserting issues of ineffective assistance of
       counsel and improper jury argument. The First Court of Appeals
       overruled those issues and affirmed his conviction in June 2017.
       Sanders, 2017 WL 2806785. Sanders filed a petition for
       discretionary review with the Texas Court of Criminal Appeals,
       which was refused on October 25, 2017. Sanders v State, No PD-
       0768-17 (Tex Crim App 2017). He then filed a state application
       for a writ of habeas corpus. Dkt 12-36 at 7–73. The Texas Court of
       Criminal Appeals denied it without written order on August 21,
       2019. Dkt 12-32 at 1.
            Sanders filed the instant federal petition for a writ of habeas
       corpus in October 2019. Dkt 1. He contends that his conviction is
       void for several reasons specified further below. But broadly
       stated, he asserts three things. First, that the trial judge
       improperly commented on the weight of the evidence during




                                        3
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 4 of 32




       voir dire. Second, that his trial counsel was ineffective in a number
       of ways. And third, that his appellate counsel was also ineffective
       as to the same issues on appeal.
                   2. Legal standard
             Respondent moves for summary judgment, arguing that all
       claims by Sanders lack merit and must be dismissed. Dkt 11. He
       attached the trial transcript and other state-court records to that
       motion. Dkts 12, 12-1 through 12-36. Sanders also moves for
       summary judgment in part, asserting entitlement to judgment as
       a matter of a law as to his claim for trial-court error, two of five
       grounds of his claim for ineffective assistance of trial counsel, and
       his claim for ineffective assistance of appellate counsel. Dkt 17
       at 2; see also Dkt 1 at 6–7, 9.
             Sanders proceeds here pro se. A pro se petition is construed
       liberally and isn’t held to the same stringent and rigorous
       standards as pleadings filed by lawyers. See Martin v Maxey,
       98 F3d 844, 847 n 4 (5th Cir 1996); Bledsue v Johnson, 188 F3d 250,
       255 (5th Cir 1999).
             AEDPA generally. The Antiterrorism and Effective Death
       Penalty Act, 28 USC § 2241 et seq, governs this federal petition
       for habeas corpus. See Woodford v Garceau, 538 US 202, 205–08
       (2003); Lindh v Murphy, 521 US 320, 335–36 (1997). This has
       consequences for the standard of review as to disputed questions
       of both law and fact.
             Disputed questions of law. AEDPA bars federal habeas corpus
       relief based upon claims that were adjudicated on the merits by
       state courts unless the decision of the state court “was contrary
       to, or involved an unreasonable application of, clearly established
       Federal law, as determined by the Supreme Court of the United
       States,” or “was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court
       proceeding.” 28 USC § 2254(d); see also Early v Packer, 537 US 3,
       7–8 (2002); Cobb v Thaler, 682 F3d 364, 372–73 (5th Cir 2012).
       The Fifth Circuit holds that a state-court decision is contrary to
       clearly established federal law “if it reaches a legal conclusion in direct
       conflict with a prior decision of the Supreme Court or if it reaches
       a different conclusion than the Supreme Court based on
       materially indistinguishable facts.” Gray v Epps, 616 F3d 436, 439



                                           4
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 5 of 32




       (5th Cir 2010), citing Williams v Taylor, 529 US 362, 404–08
       (2002). And the Fifth Circuit holds that an unreasonable application
       of federal law means that the decision is “unreasonable, not merely
       wrong; even clear error will not suffice.” Escamilla v Stephens,
       602 F Appx 939, 941 (5th Cir 2015, per curiam), quoting White v
       Woodall, 572 US 415, 419 (2014). This is a high bar. To satisfy it,
       a petitioner must “show that the state court’s ruling on the claim
       being presented in federal court was so lacking in justification
       that there was an error well understood and comprehended in
       existing law beyond any possibility for fairminded disagreement.”
       Woods v Donald, 575 US 312, 316 (2015), quoting Harrington v
       Richter, 562 US 86, 103 (2011).
             Disputed questions of fact. AEDPA precludes federal relief
       unless the merits adjudication by the state court was based on an
       “unreasonable determination of the facts in light of the evidence
       presented in the state court proceeding.” 28 USC § 2254(d)(2);
       see also Martinez v Caldwell, 644 F3d 238, 241–42 (5th Cir 2011).
       A state court’s factual determinations are “presumed to be
       correct” unless the petitioner rebuts those findings with “clear
       and convincing evidence.” 28 USC § 2254(e)(1). This
       presumption of correctness extends not only to express factual
       findings, but also to implicit or “unarticulated findings which are
       necessary to the state court’s conclusion of mixed law and fact.”
       Murphy v Davis, 901 F3d 578, 597 (5th Cir 2018), quoting Valdez v
       Cockrell, 274 F3d 941, 948 n 11 (5th Cir 2001).
             AEDPA and Rule 56. The Fifth Circuit holds, “As a general
       principle, Rule 56 of the Federal Rules of Civil Procedure, relating
       to summary judgment, applies with equal force in the context of
       habeas corpus cases.” Clark v Johnson, 202 F3d 760, 764 (5th Cir
       2000). But where Rule 56 and the rules governing habeas corpus
       petitions conflict, the latter governs. Austin v Davis, 647 F Appx
       477, 483 (5th Cir 2016, per curiam); see also Torres v Thaler, 395 F
       Appx 101, 106 n 17 (5th Cir 2010, per curiam) (citations omitted).
       As such, the presumption of correctness mandated by
       § 2254(e)(1) “overrides the ordinary summary judgment rule that
       all disputed facts must be construed in the light most favorable
       to the nonmoving party.” Austin, 647 F Appx at 483 (citation
       omitted); cf Anderson v Liberty Lobby, 477 US 242, 255 (1986)




                                        5
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 6 of 32




       (stating typical summary-judgment standard in civil cases).
            Reasonableness of state court findings. When determining the
       reasonableness of the state court’s findings and conclusions, a
       federal court on petition for writ of habeas corpus may only
       consider the factual record that was before the state court.
       Cullen v Pinholster, 563 US 170, 180–81 (2011). And the Supreme
       Court instructs that it “may not characterize these state-court
       factual determinations as unreasonable ‘merely because [it] would
       have reached a different conclusion in the first instance.’”
       Brumfield v Cain, 576 US 305, 313–14 (2015), quoting Wood v Allen,
       558 US 290, 301 (2010). To the contrary, § 2254(d)(2) requires
       the federal court to “accord the state trial court substantial
       deference.” Brumfield, 576 US at 314.
            Pertinence of state court determinations. An articulated opinion
       from a state court has natural pertinence to resolution of disputed
       questions of both law and fact on habeas corpus review. But some
       state-court decisions reach a conclusion without such
       articulation. What then? The Fifth Circuit holds, “When faced
       with a silent or ambiguous state habeas decision, the federal court
       should ‘look through’ to the last clear state decision on the
       matter.” Jackson v Johnson, 194 F3d 641, 651 (5th Cir 1999),
       quoting Lott v Hargett, 80 F3d 161, 164 (5th Cir 1996). This is
       because a presumption exists that later, unexplained orders
       rejecting a federal claim are decided on the same basis as earlier,
       reasoned orders resting upon the same ground. Ylst v Nunnemaker,
       501 US 797, 803 (1991). This also accords with decisional practice
       of the Texas criminal courts. The Texas Court of Criminal
       Appeals holds that a statement of denial of a state application for
       a writ of habeas corpus without written order signifies an
       adjudication that the court below reached the correct ruling on
       the merits (as compared to a statement of dismissal, which means
       only that the claim was declined on grounds other than the
       merits). Ex parte Torres, 943 SW2d 469, 472 (Tex Crim App 1997,
       en banc); see also Singleton v Johnson, 178 F3d 381, 384 (5th Cir
       1999).
            Even so, the state court’s decision will at times be
       unaccompanied by explanation, with no level of review having
       issued a reasoned opinion. The Supreme Court holds in such




                                        6
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 7 of 32




       situations that “the habeas petitioner’s burden still must be met
       by showing there was no reasonable basis for the state court to
       deny relief.” Harrington, 562 US at 98; see Salts v Epps, 676 F3d
       468, 480 n 46 (5th Cir 2012) (applying Harrington).
            Requisite injury arising from error. A petitioner seeking a writ of
       habeas corpus must also demonstrate injury of a certain character.
       To warrant relief based on state-court error, a petitioner must
       show the alleged error had “substantial and injurious effect.”
       Brecht v Abrahamson, 507 US 619 (1993); for example, see Hughes v
       Quarterman, 530 F3d 336, 345 (5th Cir 2008). This high bar isn’t
       met where evidence of the defendant’s guilt is overwhelming.
       Burgess v Dretke, 350 F3d 461, 472 (5th Cir 2003). There must be
       more than a mere reasonable possibility that it contributed to the
       verdict. Brecht, 507 US at 638. But where a court is confident that
       the error caused grave harm—or even if the record is evenly
       balanced in this regard—the petitioner is entitled to relief. See
       Fry v Pliler, 551 US 112 n 3 (2007), citing O’Neal v McAninch, 513
       US 432, 435 (1995); see also Robertson v Cain, 324 F3d 297, 305
       (5th Cir 2003).
            Other limitations. Finally, several other technical or procedural
       limitations can foreclose federal habeas corpus relief. For instance,
       a federal claim is foreclosed if it is barred because of a failure to
       comply with state procedural rules. See Coleman v Thompson,
       501 US 722 (1991). It is likewise foreclosed if it seeks retroactive
       application of a new rule of law to a conviction that was final
       before the rule was announced. See Teague v Lane, 489 US 288
       (1989).
                 3. Analysis
            Sanders asserts claims for relief of trial-court error,
       ineffective assistance of trial counsel, and ineffective assistance
       of appellate counsel.
                      a. Trial court error
            Sanders attacks two statements made by the trial judge to the
       venire when empaneling the jury, as described below. Dkt 1 at 6;
       Dkt 12-11 at 39. These, he says, violated his rights under the Sixth
       and Fourteenth Amendments because they improperly
       commented on the weight of the evidence and contravened the
       presumption of innocence.



                                          7
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 8 of 32




            A trial court plainly must refrain from making any remark
       calculated to convey to the jury its opinion of the case. For
       example, see Caldwell v Thaler, 770 F Supp 2d 849, 864–65 (SD
       Tex 2011), citing Tex Code Crim Proc art 38.05. “A trial judge
       may comment on the evidence provided the final decision as to
       the guilt or innocence of the defendant is left unequivocally to
       the jury’s determination.” United States v Walker, 596 F Appx 302,
       318 (5th Cir 2015, per curiam), quoting Thurmond v United States,
       377 F2d 448, 451 (5th Cir 1967). “The trial court improperly
       comments on the weight of the evidence if it makes a statement
       that implies approval of the State’s argument, indicates disbelief
       in the defense’s position, or diminishes the credibility of the
       defense’s approach to the case.” Dunn v State, 2013 WL 3770917,
       *2 (Tex App—Houston [14th Dist] pet refd), citing Simon v State,
       203 SW3d 581, 590 (Tex App—Houston [14th Dist] 2006, no
       pet). And the trial court must leave intact the presumption of
       innocence owed to every defendant. Delo v Lashley, 507 US 272,
       278–79 (1993).
            Beyond that, the United States Constitution doesn’t establish
       or require any particular script that the trial court must follow
       with the jury. State trial judges are afforded great discretion in
       empaneling a jury and presiding over a trial when reviewed on
       federal petition for writ of habeas corpus. United States v Shannon,
       21 F3d 77, 82 (5th Cir), cert denied, 513 US 901 (1994). The Fifth
       Circuit holds, “Improper comments by a trial judge do not entitle
       the defendant to a new trial unless the comments are error that is
       substantial and prejudicial to the defendant’s case.” United States v
       Wallace, 32 F3d 921, 928 (5th Cir 1994), quoting Ruiz v Estelle,
       679 F2d 1115, 1129 (5th Cir), cert denied, 460 US 1042 (1982).
            The trial judge addressed the venire during voir dire as follows:
                 This jury will not determine the punishment if the
                 defendant is found guilty. In this particular case I will
                 determine the punishment. Is there anybody who is
                 troubled by that; who says, Well, if I don’t get
                 to determine the punishment, I could never find
                 somebody guilty. Anyone who would have
                 problems with that? Sometimes the jury does it,




                                         8
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 9 of 32




                 sometimes the Judge. Anybody have any
                 questions about it?
       Dkt 12-11 at 39 (emphasis added). Sanders maintains that the
       italicized portion was a comment on the “weight of the
       evidence.” Dkt 1 at 6.
             A member of the venire asked why the jury couldn’t assess
       punishment. The trial judge responded that she couldn’t answer
       at that time, but that she would explain after the trial was over.
       Dkt 12-11 at 52–53. Another member of the venire asked shortly
       after what the punishment range was. The trial judge responded:
                 The law does not allow me to discuss that with
                 you because it’s irrelevant to any finding of guilt
                 or innocence. So, after the trial, I will be glad to
                 tell you. And, in fact, I usually I do sentencing right
                 after the trial. So, some of the jurors might want to stay
                 and watch the sentencing hearing.
       Dkt 12-11 at 55–56 (emphasis added). Sanders argues that the
       italicized portion constituted an inference to the venire that “the
       trial court knew something of [Sanders]’s guilt that they did not
       know . . .” Dkt 1 at 6. He also asserts that the comment “vitiated
       the presumption of innocence and jury impartiality adversely
       affecting his right to a fair trial.” Ibid.
             The Court has made its own review of the record regarding
       the challenged statements and the context in which they were
       made. These statements occurred during voir dire. This was
       necessarily before the jury was empaneled, before any evidence
       had been presented, and before it was known whether or not
       Sanders would testify. The transcript shows that the trial judge
       advised the venire that Sanders wasn’t required to testify. Dkt 12-
       11 at 43. And at the conclusion of all evidence, the charge of the
       court stated that the jurors were the exclusive judges of the facts
       and the credibility of witnesses. Dkt 12-22 at 85.
             The challenged statements also came within a larger
       discussion during voir dire itself. Within that context, the trial
       judge explained that there are two phases of a trial, with one to
       determine guilt or innocence, and another to determine
       punishment, if necessary. She described the different standards
       of proof and explained that the burden of proof in a criminal case



                                        9
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 10 of 32




        is beyond a reasonable doubt. Dkt 12-11 at 40. And she explained
        the presumption of innocence accorded the defendant
        throughout trial:
                  The defendant gets the presumption of
                  innocence. There are many ways to explain that.
                  The way that has always worked best for me,
                  when I see a defendant come into the
                  courtroom, I see him in like a bubble or space
                  helmet or something; and that protects him.
                  That defendant is an innocent person. I know
                  that you have heard that since you were a kid,
                  innocent until proven guilty; but it really is a
                  cornerstone of our system. And so, it’s very
                  important you be able to give the defendant the
                  presumption of innocence. And I’m going to
                  step over here.
                  Would you stand, please, Mr. Sanders?
                  So, I’m going to ask everybody to look at him;
                  and you need to be able to see him as an
                  innocent person. You don’t have to be able to
                  see the bubble thing, but you do need to be able
                  to give him the very important presumption of
                  innocence. And of course, you haven’t heard
                  any evidence at all, any testimony. So, he is an
                  innocent person at this point in time.
        Dkt 12-11 at 40–41.
             As such, the challenged statements in context weren’t a
        comment on the weight of the evidence. They also didn’t
        anticipate that the presumption of innocence would be overcome
        or impugn that presumption in any way. Rather, these statements
        simply reflect an effort by the trial judge to explain the phases of
        a jury trial in Texas. She quite clearly specified the presumption
        of innocence and accorded it to Sanders.
             The Texas Court of Criminal Appeals denied this claim
        without written order, meaning it affirmed the decision by the
        First Court of Appeals. See Dkt 12-32 at 1; Ex parte Torres,
        943 SW2d at 472. Sanders fails to establish, as is his burden, that
        the state court’s decision was contrary to clearly established



                                        10
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 11 of 32




        federal law or an objectively unreasonable application of it. 28
        USC § 2254(d); Cobb, 682 F3d at 372–73.
             Even were error assumed, Sanders hasn’t shown that the
        challenged portions of the trial judge’s comments had a
        “substantial and injurious effect or influence in determining the
        jury’s verdict.” Brecht, 507 US at 623. Indeed, substantial evidence
        was presented against Sanders, as summarized above. This
        included graphic testimony by Tara of how Sanders sexually
        assaulted her twice over Christmas break of 2013. Tara’s
        grandmother testified that she had witnessed Sanders wrestling
        and touching Tara inappropriately on her breasts and between
        her legs prior to that time. Dkt 12-12 at 102. And Dr Donaruma
        testified that she examined Tara and saw “blunt force penetrating
        trauma to her vagina,” which resulted in an interrupted hymen
        consistent with what Tara said happened to her. Dkt 12-13 at 24–
        25. As such, Sanders fails to establish that a reasonable
        probability exists that the verdict would have been different if the
        trial judge hadn’t made the statements about assessing
        punishment. This means that any such error was harmless.
             Sanders hasn’t shown that he is entitled to relief on this
        assertion of error by the trial court as to statements made during
        voir dire. The decision by the state appellate court as to trial-court
        error also reasonably applied the law to the facts, consistent with
        clearly established federal law. As such, Sanders hasn’t shown
        that he is entitled to habeas corpus relief on this claim. 28 USC
        § 2254(d)(1).
                       b. Ineffective assistance of trial counsel
             Sanders asserts that his trial counsel was ineffective in a
        number of ways. As detailed below, he asserts that his counsel
        failed to object and request a mistrial due to the trial judge’s
        improper comments; to seek recusal of the trial judge based upon
        questionable impartiality; to object to the State’s bolstering of the
        veracity of witnesses; to prepare Sanders to testify; and to request
        a balancing test for admittance of prior convictions.
             Sanders must demonstrate both deficient performance and
        ensuing prejudice to establish ineffective assistance by his trial
        counsel. See Strickland v Washington, 466 US 668 (1984); see also
        Charles v Stephens, 736 F3d 380, 388 (5th Cir 2013). “Both the



                                         11
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 12 of 32




        Strickland standard and the AEDPA standard are highly
        deferential, and when the two apply in tandem, review is doubly
        so.” Charles, 736 F3d at 389 (internal quotations and citation
        omitted); see also Harrington, 562 US at 105.
             To establish deficiency, the petitioner must show that the
        performance by trial counsel fell below an objective standard of
        reasonableness based on “prevailing norms of practice.” Loden v
        McCarty, 778 F3d 484, 494 (5th Cir 2016); see also Kitchens v
        Johnson, 190 F3d 698, 701 (5th Cir 1999). Courts should be
        “highly deferential” to counsel. Strickland, 466 US at 689. This
        means that “counsel is strongly presumed to have rendered
        adequate assistance and to have made all significant decisions in
        the exercise of reasonable professional judgment.” Id at 690. This
        is particularly true as to “strategic choices made after thorough
        investigation of law and facts relevant to plausible options,”
        which are “virtually unchallengeable.” Id at 690–91; see also
        United States v Jones, 287 F3d 325, 331 (5th Cir), cert denied,
        537 US 1018 (2002). “Strickland does not require deference to
        those decisions of counsel that, viewed in light of the facts known
        at the time of the purported decision, do not serve any
        conceivable strategic purpose.” Moore v Johnson, 194 F3d 586, 615
        (5th Cir 1999). But beyond this, the Fifth Circuit describes the
        deficient-performance standard as requiring counsel to have
        “blundered through trial, attempted to put on an unsupported
        defense, abandoned a trial tactic, failed to pursue a reasonable
        alternative course, or surrendered his client.” Jones, 287 F3d
        at 331.
             To establish prejudice, the petitioner must show a reasonable
        probability that—absent the deficient performance—the
        outcome of the proceedings would have been different. Reed v
        Stephens, 739 F3d 753, 773 (5th Cir 2014), quoting Strickland, 466
        US at 687. In this context, a reasonable probability is one that is
        sufficient to undermine confidence in the outcome of the
        proceedings. Strickland, 466 US at 694.
                           i. Failure to object and request a mistrial
             As discussed above, Sanders contends that the trial judge
        made improper comments on the weight of the evidence during




                                        12
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 13 of 32




        voir dire. Here, he argues that his counsel was ineffective for failing
        to object and request a mistrial as to these statements. Dkt 1 at 7.
              It has already been determined that the subject comments
        weren’t improper. Assertion about the supposed failures of his
        counsel in this regard lacks merit. Counsel can’t be deficient for
        failing to press a meritless point. Koch v Puckett, 907 F2d 524, 527
        (5th Cir 1990); see also Green v Johnson, 160 F3d 1029, 1036–37
        (5th Cir 1998), cert denied, 525 US 1174 (1999), citing Sones v
        Hargett, 61 F3d 410, 415 (5th Cir 1995).
              Beyond this, Sanders fails to prove that the trial court would
        have sustained an objection or granted a mistrial in this regard, if
        made or requested. He offers no evidentiary support besides
        conclusory allegations.
                            ii. Failure to seek recusal
              Sanders asserts that his counsel was ineffective by failing to
        seek recusal of the trial judge on the basis that she was biased
        against him. Dkt 1 at 8. Sanders alleges that the trial judge
        coached the prosecutor on “what evidence they needed to prove
        their case; what evidence they should or should not present; what
        evidence the State earlier mentioned that the jury would want to
        see, then making erroneous admissibility rulings that benefitted
        the State.” Ibid. Sanders further asserts that the case would have
        been reassigned to another judge if counsel had sought recusal.
              It is incumbent on the petitioner to identify clear grounds of
        ineffective assistance. See Clark v Collins, 19 F3d 959, 964 (5th Cir
        1994). As to this issue, those grounds are stated under Texas law
        at Rule 18b of the Texas Rules of Civil Procedure, which governs
        recusal in “any trial court other than a statutory probate court or
        justice court.” Tex R Civ Proc 18a(a); for example, see Arnold v
        State, 853 SW2d 543, 544 (Tex Crim App 1993, en banc). Sanders
        identifies nothing under these rules demonstrating actual or
        presumptive bias that could have supported a recusal motion.
        Failure to raise a meritless motion isn’t ineffective assistance. See
        United States v Gibson, 55 F3d 173, 179 (5th Cir 1995).
              Given that Sanders proceeds pro se, the record has
        nonetheless been reviewed for discussions that the trial judge had
        with the prosecutor and his trial counsel. These include:




                                          13
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 14 of 32




                o     Discussion whether Tara made an outcry statement
                      when she was eight years old against her stepfather,
                      who pleaded guilty to indecency by contact. The trial
                      judge observed that such evidence wouldn’t
                      undermine the State’s case, and instead showed that
                      Tara’s mother was “not very responsible for keeping
                      her safe.” Dkt 12-12 at 59–60.
                 o Discussion whether Officer Kelley could testify
                      about Sanders’s statement that the clothing Tara
                      wore on the night of the offense was available for
                      testing. The trial judge identified the pertinent
                      hearsay rule and sustained the State’s objection. Dkt
                      12-12 at 141.
                 o Discussion whether testimony by a specialist in child
                      protection and forensic pediatrics left a false
                      impression with the jury that Sanders touched Tara
                      in one way but not another. The prosecutor was
                      referring to the fact that Sanders tickled Tara in
                      addition to other violent touching on a different
                      date. The trial judge told the prosecutor that she
                      could clarify that Sanders also touched her when he
                      tickled her. Dkt 12-13 at 47–48.
        None of these demonstrates the sort of obviously prejudicial
        comments to which Sanders’s trial counsel should have objected
        and sought recusal. Cf Evans v Cockrell, 285 F3d 370, 377 (5th Cir
        2002).
             The trial judge also expressed skepticism during discussions
        with counsel about certain arguments the prosecutor intended to
        raise. For instance, the trial judge stated:
                 THE COURT: Can I—can I make a
                 suggestion? And, really, I don’t need this on the
                 record, I guess; but I will put it on because I like
                 everything on the record. But I think instead of
                 worrying about some of this simple stuff, the
                 State would have worried more about their
                 evidence, you know. I mean, you got some
                 serious issues on some evidence that was never
                 explained about. And, you know, I just—just—



                                        14
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 15 of 32




                 I just don’t understand why you put so much
                 time and energy in trying to get this poetic stuff
                 into the record, getting him to admit stuff about
                 the girl’s motive, you know. I think the things
                 to focus on are diagrams and clothing we don’t
                 know what happened to. And we get to see all
                 these pictures of the equipment in the exam, but
                 we don’t ever see the picture of the hymen after
                 we heard there was a videotape of it. I’m just
                 saying—
                 MR. KEITER: Well, because that would be
                 highly intrusive and we would not want to do
                 that to the complainant—I can think of only
                 one case where we ever exposed some
                 complainant’s personal, private vaginal area, I
                 mean, to a jury.
                 THE COURT: It’s—that’s up to you how you
                 want to strategize it. But it’s the key evidence in
                 your case. And the jury knows you can make a
                 video. So, I’m not telling you how to try your
                 case; but this is not—this is not what direct and
                 cross were designed for. I’m just telling you, I
                 think you need to focus on the important issues
                 in the case. I’m just letting you know.
        Dkt 12-13 at 214–18. Likewise, the trial judge expressed
        skepticism during discussion with counsel about whether
        Sanders’s prior convictions were a motive to lie, insofar as he
        faced a sentence of twenty-five years to life if convicted. Dkt 12-
        13 at 142–43, 157–59, 214–18.
            Comments of skepticism such as these don’t amount to
        improper coaching. The Supreme Court in California Insurance Co
        v Union Compress Co long ago stated:
                 In the courts of the United States, as in those in
                 England, from which our practice was derived,
                 the judge, in submitting a case to a jury, may, at
                 his discretion, whenever he thinks it necessary
                 to assist them in arriving at a just conclusion,
                 comment upon the evidence, call their attention



                                        15
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 16 of 32




                   to parts of it which he thinks important, and
                   express his opinion upon the facts . . . .
        133 US 387, 417 (1890) (quotation omitted).
              It is thus well-settled that it is “within the prerogative” of a
        trial judge “to manage the pace of a trial, to comment on the
        evidence, and even to question witnesses and elicit facts not yet
        adduced or clarify those previously presented.” For example, see
        United States v Reyes, 227 F3d 263, 265 (5th Cir 2000) (quotation
        omitted); see also United States v Blevins, 555 F2d 1236, 1240
        (5th Cir 1977).
              Even so, the trial judge mustn’t give the appearance of
        partiality. This curtails the prerogative of the trial judge to
        comment, question, and clarify, which determination is made by
        examining the record in its entirety. See United States v Cantu,
        167 F3d 198, 202 (5th Cir 1999); United States v Munoz, 150 F3d
        401, 413 (5th Cir 1998). And in the context of this case, the
        comment by the trial judge didn’t have a significant impact on the
        jury and didn’t give the appearance of partiality. It was a single
        comment within a three-day trial in which eleven witnesses
        (including Sanders) testified. For example, see Reyes, 227 F3d at
        265–66 (questions favoring government by trial judge to six of
        seven witnesses though didn’t have cumulative effect of
        depriving defendant of constitutional rights even though
        improper in at least two instances); United States v Carpenter,
        776 F2d 1291, 1295–96 (5th Cir 1985) (improper comment by
        trial court to defense counsel that it still hadn’t heard a defense
        not so substantial or prejudicial as to require reversal).
                            iii. Failure to object to bolstering
              Sanders claims that his counsel failed to object to the State’s
        bolstering the testimony of two important witnesses, Tara and
        her grandmother. Dkt 1 at 8.
              The Texas Court of Criminal Appeals has said as to
        bolstering that the determination of a witness’s truthfulness is a
        task solely for the jury. Yount v State, 872 SW2d 706, 710
        (Tex Crim App 1993, en banc). That principle is set down in Texas
        Rules of Evidence 608 and 702, which prohibit lay and expert
        witnesses from testifying that a particular witness is truthful. See




                                         16
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 17 of 32




        also Schutz v State, 957 SW2d 52, 59 (Tex Crim App 1997, en banc).
        Of course, character witnesses may offer opinion or reputation
        testimony on the truthful or untruthful character of a witness.
        Tex R Evid 608. But they may not testify to the witness’s
        truthfulness in the particular allegations. See Tex R Evid
        608(a)(1); Schutz, 957 SW2d at 72; Salinas v State, 368 SW3d 550,
        555 (Tex App—Houston [14th Dist] 2011), affirmed, Salinas v
        Texas, 570 US 178 (2013).
             For context, the record reflects that trial counsel in fact
        successfully objected on the basis of improper bolstering to
        several of the State’s questions. For example:
                 Q. (BY MS. ASSAAD) When you were
                 speaking—I’m sorry. When you were listening
                 to Tara speak with Ms. Odhiambo in the
                 forensic interview, did you find what Tara said
                 clear and consistent?
                 A. Yes, I did.
                 Q. Did you find what Tara said consistent with
                 what she had told the other officers?
                 MR. COYNE: Judge, I object to that. I have a
                 Motion in Limine which prohibits her from
                 asking any witness to bolster or speak to the
                 veracity of any other witness.
                 THE COURT: Well, of course, you’re alleging
                 language that was not in the Motion in Limine;
                 but that’s bound to call for hearsay. So, his
                 objection would be sustained.
        Dkt 12-12 at 136.
                 Q. So, she was lying when she said that you told
                 her you would never hurt her?
                 A. She was fabricating on a lot of stuff when she
                 sat up here on the stand.
                 Q. And that was one of the things that she was
                 lying about?
                 A. Yes, ma’am.




                                       17
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 18 of 32




                Q. That’s not even a—that’s not even a rude
                thing, right?
                A. Ma’am?
                Q. That’s not even a rude thing to say about
                you, is it?
                A. What?
                Q. That you would never hurt her. Correct?
                A. I would never hurt my daughter.
                Q. That’s not a mean thing for her to say that
                you said to her, right?
                A. No. But why would I have to pull my
                daughter to the side to say, You know I would
                never hurt you?
                Q. Well, at that time you knew what you were
                going to do to her, right?
                A. I would never do anything to my daughter.
                Q. So, you know that her saying that—her
                explaining that you said that to her makes her
                story even more believable, doesn’t it?
                A. Ma’am? Say that again?
                MR. COYNE: Judge, I’m going to object to the
                comment on the veracity of other witnesses.
                THE COURT: Sustained.
        Dkt 12-13 at 192.
                Q. But you’re telling the jury that when Tara
                told them what you said to her about angel dust,
                she was making that up?
                A. Yes, ma’am.
                MR. COYNE: Again, Judge, she’s commenting
                on the veracity of another witness. Could you
                just instruct her not to do that anymore?
                THE COURT: Sustained.
        Dkt 12-13 at 205.
                MS. ASSAAD: And you have a motive to lie,
                right?



                                       18
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 19 of 32




                A. No, ma’am.
                Q. You don’t think that facing prison is a
                motive to lie?
                A. Facing prison?
                Q. You don’t think that facing a conviction for
                sexually assaulting a child is a motive to lie?
                A. I believe if you tell the truth, the truth shall
                set you free.
                Q. Just as Tara said, correct?
                A. I guess.
                Q. And you’re telling the jury that Tara is lying
                because—
                MR. COYNE: Judge, again, she is commenting
                on the veracity of other witnesses, and I don’t
                know how to make her stop.
                THE COURT: Sustained.
        Dkt 12-13 at 213–214.
            Despite this apparent attention to the State’s bolstering,
        Sanders asserts three instances where his counsel should have
        objected but didn’t. Dkt 1 at 8. One pertains to questioning by
        the prosecutor of Officer Kelley:
                Q. (BY MS. ASSAAD) Did you speak with [the
                grandmother], as well?
                A. I did.
                Q. And you also said that that is Tara’s
                grandmother, right?
                A. Correct.
                Q. What was her demeanor when you spoke
                with her?
                A. To me, [the grandmother] is definitely a
                spiritual woman. She was definitely -- I
                wouldn’t say she was really emotional, but she
                was able to provide me with clear and
                consistent information. Definitely an excellent




                                      19
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 20 of 32




                woman, and she was very -- very supportive
                throughout the investigation.
                Q. When Tara was at the CAC, did she also
                have a medical examination?
                A. She did.
                Q. As part of your investigation, do you receive
                the results of that medical examination?
                A. We did.
                Q. Did you also speak with [a witness], the
                outcry witness in this case?
                A. I did.
                Q. Did -- what was her demeanor when you
                spoke with her?
                A. I would say the same. She was definitely --
                appeared to be a spiritual woman. And based on
                the information she provided, it was consistent
                with the forensic interview, as well.
        Dkt 12-12 at 137–38.
            Another pertains to questioning by the prosecutor of
        Sanders himself:
                Q. And [the grandmother] is the person who
                you saw come here and testify, right?
                A. Yes, ma’am.
                Q. Tara’s grandmother?
                A. Yes, ma’am.
                Q. You spent a lot of time with [the
                grandmother], right?
                A. Who me?
                Q. Yes.
                A. No.
                Q. You haven’t?
                A. I spent a few times here and there, but we
                never just spent a whole like a lot of time like
                that.




                                  20
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 21 of 32




                 Q. So, you have only been with [the
                 grandmother] a few times?
                 A. Yes, ma’am.
                 Q. And that’s your daughter’s grandmother,
                 right?
                 A. Yes, ma’am.
                 Q. That’s who your daughter --
                 A. I never -- I’m sorry.
                 Q. That’s who your daughter lives with?
                 A. Yes, ma’am.
                 Q. Do you think that [the grandmother] is a
                 good person?
                 A. Yes, she a good person.
                 Q. Do you think she has done a good job of
                 raising Tara?
                 A. She had a hand in it.
                 Q. She had Tara since Tara was 3 weeks old,
                 right?
                 A. No, no. No, ma’am.
                 Q. Have you ever had Tara in your custody?
                 A. Well, me and her mother used to stay
                 together.
                 Q. For just a year, right?
                 A. Yes, ma’am.
                 Q. You think Tara is a good kid, right?
                 A. She is an awesome kid.
                 Q. You really proud of her, right?
                 A. Yes, ma’am.
        Dkt 12-13 at 175–76.
            Neither of those exchanges involve bolstering questions.
        Nowhere does the prosecutor ask questions pertaining to the
        truthfulness of a witness in that particular occasion. United States v
        Taylor, 210 F3d 311, 318–319 (5th Cir 2000). To the contrary, the
        questions pertain to the two witnesses’ general demeanor and




                                         21
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 22 of 32




        consistency, which is legitimate inquiry. United States v Aguilar,
        645 F3d 319, 323 (5th Cir 2011).
             The third instance also pertained to questioning of Sanders.
        Dkt 12-13 at 213–14. But trial counsel there successfully objected
        as to bolstering, mooting an ineffectiveness claim. And it wasn’t
        a bolstering question in any event.
             None of this shows that the performance by trial counsel fell
        below objective standards of reasonableness. But even assuming
        these instances showed deficient performance in failing to object
        to bolstering questions, Sanders hasn’t shown prejudice. That is,
        he hasn’t shown there is a reasonable probability that the result
        would have been otherwise if his counsel successfully objected to
        a few largely insignificant questions. The Fifth Circuit holds that
        an ineffectiveness claim may be disposed of solely on the basis of
        inability to demonstrate prejudice. See Mays v Stephens, 757 F3d
        211, 215 (5th Cir 2014).
                            iv. Failure to prepare Sanders to testify
             Sanders alleges that his counsel failed to properly prepare
        him to testify. Dkt 1 at 9. He asserts that counsel didn’t let him
        review his prior recorded statements made to law enforcement.
        That testimony, Sanders says, contradicted the entirety of the
        State’s case. Ibid.
             Trial counsel has “wide latitude in deciding how best to
        represent a client.” Yarborough v Gentry, 540 US 1, 5–6 (2003).
        “When counsel focuses on some issues to the exclusion of others,
        there is a strong presumption that he did so for tactical reasons
        rather than through sheer neglect.” Id at 8. Indeed, counsel’s
        strategic choices, made after a thorough investigation of the law
        and facts relevant to plausible options, are virtually
        unchallengeable. Strickland, 466 US at 673; Pape v Thaler, 645 F3d
        281, 289–90 (5th Cir 2011). “A conscious and informed decision
        on trial tactics and strategy cannot be the basis for
        constitutionally ineffective assistance of counsel unless it is so ill
        chosen that it permeates the entire trial with obvious unfairness.”
        Cotton v Cockrell, 343 F3d 746, 752–53 (5th Cir 2003).
             On federal habeas review, this Court is mindful that
        “Strickland does not allow second guessing of trial strategy and
        must be applied with keen awareness that this is an after-the-fact



                                         22
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 23 of 32




        inquiry.” Granados v Quarterman, 455 F3d 529, 534 (5th Cir 2006).
        In other words, simply because counsel’s strategy was not
        successful does not mean counsel’s performance was deficient.
        Avila v Quarterman, 560 F3d 299, 314 (5th Cir 2009).
              In Garza v Stephens, 575 F Appx 404 (5th Cir 2014, per curiam),
        the Fifth Circuit found that trial counsel appeared to have acted
        reasonably in advising him not to testify. The Fifth Circuit noted
        that Garza would be exposed to cross-examination and a far
        wider inquiry into his past behavior, coupled with the fact that
        trial counsel believed Garza’s testifying would waive two viable
        errors on appeal. “Indeed, given the severe potential problems
        that Garza’s choosing to testify would have raised, we cannot say
        that his trial counsel was unreasonable even in failing to prepare
        him for that ill-advised testimony.” Id at 413.
              Assuming trial counsel failed to fully prepare Sanders to
        testify, Sanders only argues that Sanders would have been more
        effective if he had been better prepared, which does not come
        close to suggesting that “but for counsel’s errors, the result of the
        proceeding would have been different.” Coble v Quarterman,
        496 F3d 430, 436 (5th Cir 2007).
              Sanders fails to demonstrate that trial counsel’s strategy was
        ill-chosen. To the contrary, the record indicates that counsel
        advised Sanders not to testify because it would open the door to
        Sanders’s prior convictions. Counsel made the informed strategic
        decision not to call Sanders to testify, but Sanders insisted on
        taking the stand and providing his own account of events.
        Sanders denied that he sexually assaulted Tara and claimed he was
        never alone in his bedroom with her over the Christmas break.
        Dkt 12-13 at 160, 169, 207. Sanders claimed Tara falsely accused
        him of committing the offenses in retaliation for his attempt to
        discipline her. Id at 160–161.
              On cross-examination, the prosecutor questioned Sanders
        about his lengthy criminal history, including several convictions
        for violating protective orders. Dkt 12-13 at 208–10. The
        prosecutor asked Sanders if he remembered the events over
        Christmas break of 2013; if his various medications for bipolar
        disorder and seizures affected his memory; whether the side
        effects of the medications he was taking on a daily basis



                                         23
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 24 of 32




        prevented him from realizing that Tara was in his bed rather than
        his wife; how he was able to remember the television program his
        wife was watching on the night of the assault, but he could not
        remember that Tara was in the bed; whether he became upset
        with Tara when she talked to other boys; whether he searched
        Tara’s phone to monitor if she was talking to other boys; whether
        he was surprised by Tara’s physical maturity; whether he thought
        Tara was jealous when she saw Sanders kiss Tara’s mother;
        whether he wanted to prepare Tara for the real world by exposing
        her to drugs and sex; and whether he wrestled with Tara. Dkt 12-
        13 at 178–81.
             Sanders testified on cross that he “might not remember all—
        the statements that I made with Officer Kelley, but quite a few
        statements that I have made with Officer Kelley.” Dkt 12-13
        at 186. The prosecutor then asked Sanders if he told the officer
        the truth, to which he replied that he did “try to.” Ibid. Sanders
        was then asked if he was “trying to tell the jury the truth” at that
        moment, to which he replied, “Yes, ma’am.” Ibid. The following
        exchange then took place:
                  Q. And you now recall that you previously
                  stated that you wrestled with Tara?
                  A. Yes, ma’am.
                  Q. And that you touched her legs when you did
                  that, right?
                  A. Ma’am?
                  Q. You recall that you touched her legs when
                  you wrestled with her, right?
                  A. Yes, ma’am.
                  Q. And you now recall that you stated regarding
                  the second incident the second day that Tara
                  took a shower in your room that day, right?
                  A. Yes, ma’am.
                  Q. And you now recall that you stated that Tara
                  was always in your bed, correct?
                  A. Yes.
                  MS. ASSAAD: No further questions.



                                        24
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 25 of 32




           Sanders’s counsel then conducted the following redirect
        examination:
               Q. (BY MR. COYNE) Mr. Sanders, how did
               you come to recall these statements that you
               made earlier?
               A. Because I watched the video of the interview
               that me and Officer Kelley had at the CAC.
               Q. Okay. And how long ago was that interview
               taken? Do you remember?
               A. I want to say in 2013.
               Q. Okay. Almost two years ago?
               A. Yes, sir.
               Q. And do you recall it pretty vividly or not so
               much?
               A. Not so much.
               Q. Why is that?
               A. Because I have epilepsy. I have seizures and
               I take a lot of meds. And I was on some
               medication when I told him.
               Q. And did you tell the officer that at the time?
               A. Yes, sir.
               Q. You were—you specifically told him you
               were on medication?
               A. I specificall—
               MS. ASSAAD: Calls for hearsay, Your Honor,
               objection.
               THE COURT: Are you referring to during the
               statement?
               MR. COYNE: Yes, Your Honor.
               THE COURT: Overruled.
               A. Yes, sir.
               Q. (BY MR. COYNE) And that was made clear
               to the officer, correct?




                                   25
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 26 of 32




                   A. Yes, that I was on medication.
        Dkt 12-14 at 6–7.
             Sanders argues that he wouldn’t have contradicted himself if
        he were better prepared. But even if his counsel had allowed
        Sanders to review his taped statement to Officer Kelley, he
        doesn’t establish that he wouldn’t have contradicted himself
        during his testimony.
             On the other hand, the record does establish that trial
        counsel advised Sanders not to take the stand. Dkt 12-13 at 153–
        54. And the primary strategy of trial counsel remained intact,
        seeking to attack Tara’s credibility. For instance, he tried to
        discredit her by asking why she didn’t immediately make an
        outcry when so many family members were in the apartment at
        the time; by asking how it was possible for Sanders to have
        sexually assaulted Tara while a family friend was in the bed; by
        questioning her on supposition that she didn’t want her parents
        to get back together; and by questioning her about making up the
        sexual assault to retaliate against Sanders after he disciplined her
        with a belt. Dkt 12-12 at 71–84.
             To the contrary, as already summarized, the jury was
        presented an array of graphic testimony and evidence supportive
        of Sanders’s guilt. In that sense, it simply can’t be said that it is
        reasonably likely that the trial result would have been different if
        his trial counsel had prepared him differently to testify.
                            v. Failure to request a balancing test
             Sanders contends that his counsel rendered ineffective
        assistance when he failed to request a balancing test for admitting
        Sanders’s prior convictions. Dkt 1 at 9.
             The record shows that Sanders was advised by his counsel
        that the prosecution would introduce his many prior convictions.
        Sanders voiced his understanding but testified anyway. Dkt 12-
        13 at 154. Several of his prior convictions were then introduced
        to impeach him, including attempted violation of a protective
        order, multiple violations of a protective order, and assault on a
        family member. Id at 208–10.
             Rule 609(a) of the Texas Rules of Evidence allows admission
        of prior convictions to impeach the credibility of a witness absent




                                         26
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 27 of 32




        unfair prejudice that outweighs probative value of convictions.
        Subsection (c) also provides:
                  (c) In General. Evidence of a criminal
                  conviction offered to attack a witness’s
                  character for truthfulness must be admitted if:
                  (1) the crime was a felony or involved moral
                  turpitude, regardless of punishment;
                  (2) the probative value of the evidence
                  outweighs its prejudicial effect to a party; and
                  (3) it is elicited from the witness or established
                  by public record.
             The prior convictions used to impeach Sanders were
        admissible under this rule. Indeed, he admitted that he had
        several convictions for violating protective orders for his ex-wife.
        The prior convictions involved felonies or crimes of moral
        turpitude—while also relating directly to why Tara believed she
        was unable to report the crime immediately. Dkt 12-12 at 32, 54,
        77. It is well-established that such convictions are probative of
        truthfulness, and they are not unduly prejudicial. Morrow v Dretke,
        99 F Appx 505, 511–12 (5th Cir 2004, per curiam), citing Theus v
        State, 845 SW2d 874, 877 n 1 (Tex Crim App 1992, en banc). And
        they were elicited from Sanders. As such, the trial judge was
        required to admit them.
             Sanders fails to explain a basis upon which the trial judge
        would have determined that these prior convictions weren’t
        admissible for purposes of impeaching his credibility during the
        guilt/innocence stage. Rather, it appears that objection by his trial
        counsel would have been futile. As such, he can’t show deficiency
        for failing to object or make a frivolous motion. Roberts v Thaler,
        681 F3d 597, 611 (5th Cir 2012).
             Nor can he show prejudice. In actuality, the harm of which
        Sanders complains derives from the fact that his prior
        convictions impeached his credibility—the very purpose for
        which such evidence may be admitted. He points to no other
        undue prejudice that the convictions purportedly engendered.
             Sanders appears to assert that the trial judge stated that she
        would have excluded the evidence if requested. Dkt 1 at 9. But




                                         27
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 28 of 32




        he cites only a statement that she “never did make a ruling as to
        whether or not his priors were more probative and prejudicial
        because nobody ever asked for that ruling.” Dkt 12-13 at 214.
        That in no way indicates that the ruling would have been
        favorable to Sanders. To the contrary, the evidence shows that
        such motion would quite likely have been unfavorable to him.
                           vi. Conclusion as to assistance of trial counsel
             As to each of the foregoing assertions, Sanders hasn’t shown
        that the performance by his trial counsel was deficient or that he
        was actually prejudiced as a result. Strickland v Washington, 466 US
        668 (1984). The Texas Court of Criminal Appeals also denied this
        claim for ineffective assistance without written order, meaning it
        affirmed the decision by the First Court of Appeals. See Dkt 12-
        32 at 1; Ex parte Torres, 943 SW2d at 472. Sanders fails to establish
        (as is his burden) that the state court’s decision was contrary to
        clearly established federal law or an objectively unreasonable
        application of it. 28 USC § 2254(d); Cobb, 682 F3d at 372–73. As
        such, Sanders hasn’t shown that he is entitled to habeas corpus relief
        on this claim. 28 USC § 2254(d)(1).
                      c. Ineffective assistance of appellate counsel
             Sanders argues that his appellate counsel was ineffective for
        reasons related to the above assertions as to ineffective assistance
        of trial counsel. See Dkt 1 at 6–9.
             A criminal defendant is constitutionally entitled to effective
        assistance of appellate counsel when he has a right to appeal
        under state law. Evitts v Lucey, 469 US 387 (1985); United States v
        Phillips, 210 F3d 345, 348 (5th Cir 2000). The Strickland standard
        applies to complaints about the performance of counsel on
        appeal. See Smith v Robbins, 528 US 259, 285 (2000). And so to
        obtain relief, Sanders must demonstrate that appellate counsel’s
        conduct was objectively unreasonable under then-current legal
        standards, and that there is a reasonable probability that, but for
        the deficient performance, the outcome on appeal would have
        been different. See Smith, 528 US at 285; Higgins v Cain, 720 F3d
        255, 260–61 (5th Cir 2015).
             Appellate counsel who files a merits brief needn’t and
        shouldn’t raise every nonfrivolous claim. Such counsel may
        instead select from among available arguments in order to



                                         28
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 29 of 32




        maximize the likelihood of success on appeal. Smith, 528 US
        at 288; Jones v Barnes, 463 US 745, 751 (1983). The process of
        winnowing out weaker arguments on appeal and focusing on
        those more likely to prevail is the hallmark of effective appellate
        advocacy. Smith v Murray, 477 US 527, 536 (1986); Jones, 463 US
        at 751–52. Moreover, the Supreme Court instructs in this regard
        that appellate arguments that assertedly should have been raised
        are considered by comparison to arguments that were raised.
        Declining to raise a claim on appeal isn’t deficient performance
        unless that claim was plainly stronger than those actually
        presented to the appellate court. See Davila v Davis, 137 S Ct 2058,
        2067 (2017); Smith, 528 US at 288.
              Sanders again contends that the trial judge improperly
        commented on the weight of the evidence during voir dire, which
        he says vitiated the presumption of innocence and jury
        impartiality. He argues here that appellate counsel rendered
        ineffective assistance because she failed to raise this claim as one
        of fundamental error. Dkt 1 at 6. It has already been determined
        above that the subject comments weren’t improper. Assertion
        about supposed failures by his trial counsel in this regard lacks
        merit. Counsel can’t be deficient for failing to press a frivolous
        point. Koch v Puckett, 907 F2d 524, 527 (5th Cir 1990); Green v
        Johnson, 160 F3d 1029, 1036–37 (5th Cir 1998), cert denied,
        525 US 1174 (1999), citing Sones v Hargett, 61 F3d 410, 415
        (5th Cir 1995). Where the grounds underlying alleged errors by
        appellate counsel are found to lack merit, failure to pursue
        appellate relief on those bases doesn’t constitute ineffective
        assistance of counsel. Styron v Johnson, 262 F3d 438, 449 (5th Cir
        2001). More precisely, no prejudice can be shown where the
        reliability of the result on appeal necessarily hasn’t been
        undermined.
              Sanders also argues that his appellate counsel should have
        argued that the trial court erred in denying the motion for new
        trial based on the failure of trial counsel to object to the alleged-
        improper comment by the trial judge. Again, it has already been
        established that no improper comment occurred.
              Beyond this, appellate counsel did indeed argue for a new
        trial based on ineffective assistance of trial counsel—although




                                         29
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 30 of 32




        basing it on argument that trial counsel was ineffective in failing
        to investigate and present mitigation evidence. Dkt 12-17 at 7. In
        particular, appellate counsel argued that Sanders received
        ineffective assistance of counsel as to “trial counsel’s failure to
        investigate Sanders’ mental health history and did not contact
        witnesses who were willing and able to testify regarding Sanders’
        positive character traits.” Id at 15. Appellate counsel also
        presented the argument that the trial court abused its discretion
        in overruling trial counsel’s objection to an improper comment
        made by the State during closing argument and in sustaining his
        objection to but failing to instruct the jury to disregard another
        such improper comment. Id at 7. These were strategic decisions
        on appeal, raising arguments apparently thought more likely to
        succeed. The constitutional complaint by Sanders now—that
        appellate counsel failed to raise other and different claims—
        doesn’t show plainly stronger appellate arguments than those
        actually raised on direct appeal. Indeed, while ultimately
        determined to be without merit, those points of error on direct
        appeal were at least as strong (if not stronger) than the failures he
        now asserts. Not presenting them wasn’t deficient performance,
        where the arguments weren’t plainly stronger than those actually
        presented. See Davila, 137 S Ct at 2067; Smith, 528 US at 288.
             As to each of the foregoing assertions, Sanders hasn’t shown
        that the performance by his appellate counsel was deficient or
        that he was actually prejudiced as a result. Strickland v Washington,
        466 US 668 (1984). The Texas Court of Criminal Appeals also
        denied this claim for ineffective assistance of appellate counsel
        without written order, meaning it affirmed the decision by the
        First Court of Appeals. See Dkt 12-32 at 1; Ex parte Torres, 943
        SW2d at 472. Sanders fails to establish (as is his burden) that the
        state court’s decision was contrary to clearly established federal
        law or an objectively unreasonable application of it. 28 USC
        § 2254(d); Cobb, 682 F3d at 372–73. As such, Sanders hasn’t
        shown that he is entitled to habeas corpus relief on this claim.
        28 USC § 2254(d)(1).
                  4. Certificate of appealability
             Rule 11 of the Rules Governing Section 2254 Cases requires
        a district court to issue or deny a certificate of appealability when




                                         30
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 31 of 32




        entering a final order that is adverse to the petitioner. A certificate
        of appealability will not issue unless the petitioner makes “a
        substantial showing of the denial of a constitutional right.”
        28 USC § 2253(c)(2). This requires a petitioner to demonstrate
        “that reasonable jurists would find the district court’s assessment
        of the constitutional claims debatable or wrong.” Slack v
        McDaniel, 529 US 473, 484 (2000). Where the court denies relief
        based on procedural grounds, the petitioner must show that
        “jurists of reason would find it debatable whether the petition
        states a valid claim of the denial of a constitutional right,” and
        that they “would find it debatable whether the district court was
        correct in its procedural ruling.” Ibid.
             The Court finds that reasonable jurists wouldn’t find this
        Court’s assessment of the constitutional claims debatable or
        wrong. As such, Sanders hasn’t made the necessary showing to
        obtain a certificate of appealability.
             A certificate of appealability will be denied.
                  5. Conclusion
             The pleadings and state court records show that the federal
        petition for a writ of habeas corpus brought by Petitioner Daniel
        Morris Sanders lacks merit.
             The motion by Respondent Bobby Lumpkin for summary
        judgment is GRANTED. Dkt 11.
             The motion by Sanders for partial summary judgment is
        DENIED. Dkt 17.
             The petition by Sanders for a writ of habeas corpus is DENIED.
        Dkt 1.
             Sanders’s pleadings are replete with references to the trial
        transcript. His motions for discovery and production of summary
        judgment evidence are DENIED. Dkts 13, 15.
             His motion for extension of time to respond is GRANTED
        nunc pro tunc. Dkt 16.
             Any other pending motions are DENIED AS MOOT.
             This case is DISMISSED WITH PREJUDICE.
             A certificate of appealability is DENIED.




                                          31
Case 4:19-cv-04079 Document 22 Filed on 03/31/21 in TXSD Page 32 of 32




           SO ORDERED.
           Signed on March 31, 2021 , at Houston, Texas.



                              ________________________
                              Hon. Charles Eskridge
                              United States District Judge




                                   32
